STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re RATCLIFF, Minors.                                            June 28, 2016

                                                                   No. 329567 & 329568
                                                                   Clare Circuit Court
                                                                   Family Division
                                                                   LC No. 13-000109-NA


Before: FORT HOOD, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

PER CURIAM.

       In this consolidated appeal, respondents appeals as of right a circuit court order
terminating their parental rights to their four children, ARR, RLR, SFR, and HSR, pursuant to
MCL 712A.19b(3)(c)(i) (failure to rectify conditions), MCL 712.19b(3)(g) (failure to provide
proper care and custody), and MCL 712A.19b(3)(j) (reasonable likelihood of harm). We affirm.

                                  I. BACKGROUND FACTS

        The evidence presented established that the children had been exposed to respondents’
domestic violence since birth. Respondents have a long history of domestic violence and a
tumultuous relationship which consists of constantly breaking up and coming back together. In
2013, respondent father was arrested and incarcerated for physically abusing ARR. During his
incarceration, respondent mother was overwhelmed with taking care of the children, so she
requested that the children be placed elsewhere. During one of their domestic violence episodes,
respondent father punched a hole in a wall, pushed over a table that was close to a young infant,
and left the house with a knife in his hoodie. When he was subsequently arrested, he was taken
to the hospital for psychiatric care because he was threatening to harm himself. Both
respondents have been arrested for perpetrating domestic violence, and apparently both
respondents were responsible, directly or indirectly, for physically harming at least one of the
children during at least one incident.

       After the children were removed from care, respondents, who had been receiving services
since 2008, received additional services and showed some progress. However, the children, who
had varying degrees of mental and emotional issues largely attributable to the domestic violence
they had seen and experienced, were regressing after parental visitations. Ultimately, visitations
were suspended and termination of parental rights was sought. At the termination hearing, it
became evident that respondents were not meeting other aspects of their parent agency
agreements.


                                               -1-
                                          II. ANALYSIS

                                 A. BEST-INTEREST FACTORS

        Respondent mother argues that the trial erred when it found that it was in the children’s
best interest to have her rights terminated. She stated that the decision was contrary to the
testimony that she was well-bonded with the children and that she complied with her treatment
plan. Respondent also argues that the trial court’s failure to consider termination of fewer than
all four children was erroneous because there was testimony that she bonded more with some of
the children than others. A trial court’s decision that termination is in the best interests of the
children is reviewed for clear error. In re Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d
144 (2012). A decision of the trial court is clearly erroneous if “the reviewing court on the entire
record is left with the definite and firm conviction that a mistake has been made.” In re JK, 468
Mich. 202, 209-210; 661 NW2d 216 (2003).

       “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). The trial court must find by a preponderance of the evidence that
termination is in the best interests of the children. In re White, 303 Mich. App. 701, 713; 846
NW2d 61 (2014). “[R]egard is to be given to the special opportunity of the trial court to judge
the credibility of the witnesses who appeared before it.” In re Miller, 433 Mich. 331, 337; 445
NW2d 161 (1989). The children’s bond to the parent, the parent’s parenting ability, and the
children’s need for permanency, stability, and finality are all factors for the court to consider in
deciding whether termination is in the best interests of the children. In re Olive/Metts Minors,
297 Mich. App. at 41-42.

        There is no doubt that respondent mother was unable to take care for the four children by
herself. This can be seen through her admission in court that she requested that the children be
removed because she was overwhelmed with taking care of them alone. In addition, she
struggled to care for the children during parenting time, complained of being tired and left the
children unsupervised, was verbally abusive to the children, and blamed them for their removal
from home. Evidence also showed that her visits with the children were chaotic and lacked
structure, that she was slow to respond to their needs and inquiries, and that she failed to provide
them with emotional care when they craved it. There was also testimony that she struggled to
manage three of the children for an extended time during parenting time. In fact, there was
consistent and uncontradicted testimony of safety concerns during her parenting time with the
children which resulted in multiple interventions by the caseworkers.

        Respondent mother’s argument that the trial court erred by failing to consider termination
of her rights to fewer than all four children lacks merit. Although there was testimony that she
did better during one-on-one visits with the children, she struggled even during those visits. For
instance, during her one-on-one parenting time with SFR, she reported that she was not
physically able to keep up with SFR. There was also testimony that SFR was frustrated during
the visit because respondent mother was not paying attention to her. Throughout the duration of
the case, respondents were consistently breaking up and coming back together, and resuming
their abusive relationship. Although respondents denied that their relationship was still abusive,

                                                -2-
there was evidence to show that respondent father had called the police at least three times after
they had reunited. More troubling is the testimony that respondent mother resumed living with
respondent father after his girlfriend kicked him out of her house for maltreating her minor
children and cheating on her. Respondent father admitted that he referred to his ex-girlfriend’s
children as “assholes,” and that he pushed spaghetti sauce “over” at her 11-year-old son. There
was also testimony that respondent father had stopped his counseling and that he attempted
suicide in March of 2015.

        Parental rights may not be terminated on the basis of a party being a victim of domestic
violence, but just because a party is a victim does not preclude termination if, for example, the
party is also a perpetrator or fails to protect a child from abuse. In re Plump Minors, 294 Mich
App 270, 273; 817 NW2d 119 (2011). The parties all acknowledged that the children’s exposure
to respondents’ abusive and inconsistent relationship resulted in mental and emotional issues for
the children, and clearly they suffered some physical harm as well, either directly or as collateral
victims. Each child suffered their own individual mental and emotional problems due to their
exposure to respondents’ abusive and inconsistent relationship and lack of consistent nurturing.
For instance, ARR was diagnosed with clear post-traumatic stress symptoms related to the
physical abuse by respondent father. Testimony at trial established that during the period of
parenting time, ARR was physically assaultive towards others, lied a lot, and turned to food for
comfort. SFR also suffered severe mental health problems, and health professionals struggled
with a diagnosis and treatment. It was reported that SFR engaged in regular outbursts during
parenting time including slapping, pinching, swearing, and biting herself and others. SFR only
showed improvement when parenting time with respondents was suspended. Further, there was
also testimony that during the period of parenting time, RLR was exhibiting assaultive behaviors
and was suspended from school for violent behaviors towards her classmates and adults. In
addition, HSR was verbally abusive to others and demanded a lot of attention. Uncontradicted
evidence showed that the children’s behaviors improved significantly during the period parenting
time was suspended. It was recommended that the children should not be reunified with
respondents because it would be traumatizing for the children and would cause regression in
their progress.

        Moreover, respondent mother was diagnosed with “Major Depression, moderate,
recurrent nature, physical abuse of a child by history, and on Axis II, Personality Disorder NOS
with dependent and antisocial features.” She had a history of depression, experienced suicidal
ideation, and attempted suicide in 2008. Part of her treatment plan required that she maintain her
mental health. A psychologist testified that she would need long-term medication because of her
history of major recurrent depression. However, she admitted that she had stopped taking her
medications in April of 2015. Respondent father, who was residing with respondent mother at
the time of termination, also testified that he stopped taking his medications when he moved in
with her, despite recommendation that he remain on medication long term in order to regulate his
emotional behavior.

       Further, between 2008 and September of 2015, respondents received numerous services
from petitioner, in numerous counties, without any substantial progress. Indeed, there was
testimony to show that there were no more services available to respondents as they had repeated
and exhausted all the available services. Moreover, respondent mother had failed to make
substantial improvement in her parenting skills and continued to maintain the same abusive and

                                                -3-
inconsistent relationship that contributed to the children’s initial removal. We hold that the trial
court properly held that termination of her parental rights was in the best interest of the children.

                                B. DUE PROCESS VIOLATION

        Respondent mother also contends that the trial court failed to comport with due process
requirements because petitioner created the circumstances that led to the termination of her
parental rights when they suspended parenting time with the children. She argues that
suspension of parenting time made it impossible for her to apply the parenting skills and coping
mechanisms she was learning. This Court reviews an order terminating parental rights under the
clearly erroneous standard. MCR 3.977(K). “This standard controls our review of ‘both the
court’s decision that a ground for termination has been proven by clear and convincing evidence
and, where appropriate, the court’s decision regarding the child’s best interests.’ ” In re B and J,
279 Mich. App. 12, 17; 756 NW2d 234 (2008). A decision of the trial court is clearly erroneous if
“the reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been made.” In re JK, 468 Mich. at 209-210. Questions of constitutional law are
reviewed de novo. People v LeBlanc, 465 Mich. 575, 579; 690 NW2d 246 (2002).

        Natural parents have a “fundamental liberty interest in the care, custody, and
management of their child[ren],” and the state must therefore meet a high burden before
terminating an individual’s parental rights. Santosky v Kramer, 455 U.S. 745, 753-754; 102 S. Ct.
1388; 71 L. Ed. 2d 599 (1982). The importance of a parent’s “essential” and “precious” right to
raise his child is well-established in our jurisprudence. Hunter v Hunter, 484 Mich. 247, 257;
771 NW2d 694 (2009). Because “[t]his right is not easily relinquished,” “to satisfy
constitutional due process standards, the state must provide the parents with fundamentally fair
procedures.” Id (internal quotation marks omitted). “In order to comply with the guarantees of
substantive due process, the state must prove parental unfitness by ‘at least clear and convincing
evidence’ before terminating a respondent’s parental rights.” In re B and J, 279 Mich. App. at 23
citing Santosky, 455 U.S. at 748. Michigan law fully comports with this requirement by requiring
proof of at least one statutory ground by “clear and convincing evidence” before the family court
may terminate a respondent’s parental rights. MCR 712A.19b(3).

       In this case, the trial court first suspended respondent’s parenting time with SFR so that
her mental and overall well-being could be evaluated. There was testimony to show that during
parenting time, SFR engaged in regular outbursts, was wetting her pants, was crying
consistently, and had expressed that she did not want to have parenting time with respondents.
There was testimony that her behaviors were environmental, and not a result of mental issues.
Therefore, it was in SFR’s best interest to suspend parenting time so that she could be properly
diagnosed and treated. In fact, there was testimony that after respondents’ parenting time with
SFR was suspended, her symptoms diminished significantly. Further, the court also suspended
parenting time for ARR, RLR, and HSF based on expert testimony that continuing parental time
would be harmful to the children because it was disrupting their stable lives in their foster
homes. According to one psychologist:

                . . . [T]he children have been through a lot of trauma . . . as many years as
       they’ve been alive and the ongoing changing between the foster homes and
       visiting in the various home that the parent have had been a significant part of this

                                                -4-
       trauma that the children have suffered. But was has been consistent in the past
       four months is that parenting time visits before, during and after effect the
       children’s emotional responsiveness. All four children really struggle with some
       severe traumatic effect and we aren’t able to even address those until we can get
       them stable and they can’t be stable when every week they get re-stressed.
       During parenting time there is a lot of chaos in their (sic) inconsistency, shouting,
       negative responses, so, even the children that are having some success within
       their current environment start to become a little more relaxed and stable, they go
       back to mom and dad and the stressor increase again, their behavior regress, it’s
       just a pattern of inconsistency. (Emphasis added).

While some progress was being made, the conditions that led to adjudication and ultimately the
termination of parental rights were not being sufficiently rectified with continued parental
visitation; many aspects were exacerbated. Petitioner did not create these conditions by seeking
to suspend parenting time and it was the conditions that justified termination. The suspension of
parenting time alleviated some of the children’s problems and on this record, it cannot be said
that continued parenting time would have enabled respondent mother to be reunified with her
children. There was no due process violation.

                               C. SUFFICIENCY OF EVIDENCE

        Respondent father argues that the trial court clearly erred by terminating his parental
rights because petitioner failed to make reasonable efforts to provide him with parenting classes
that addressed the children’s special needs. This Court reviews an order terminating parental
rights under the clearly erroneous standard. MCR 3.977(K). “This standard controls our review
of ‘both the court’s decision that a ground for termination has been proven by clear and
convincing evidence and, where appropriate, the court’s decision regarding the child’s best
interests.’ ” In re B and J, 279 Mich. App. at 17. A decision of the trial court is clearly erroneous
if “the reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been made.” In re JK, 468 Mich. at 209-210. Questions of constitutional law are
reviewed de novo. LeBlanc, 465 Mich. at 579.

        Petitioner bears the burden of proving the existence of at least one of the Legislature’s
enumerated specific conditions to terminate a parent’s parental rights by clear and convincing
evidence. In re JK, 468 Mich. at 210. “[R]egard is to be given to the special opportunity of the
trial court to judge the credibility of the witnesses who appeared before it.” In re Miller, 433
Mich. 331, 337; 445 NW2d 161 (1989). To overturn the trial court, this Court must find that its
decision was “more than just maybe or probably wrong.” In re Sours Minors, 459 Mich. 624,
633; 593 NW2d 520 (1999).

        Respondent father argues that there was insufficient evidence to terminate his parental
rights because petitioner did not make reasonable efforts to provide parenting classes specific to
special-needs children. In light of the evidence presented that respondents received numerous
services from petitioner from before 2008 to 2015, in numerous counties, in order to help with
their parenting and mental health issues, this issue has no merit. There was testimony that there
were no more services available to respondents because they had exhausted and reused all the
available services. Despite all the services, counseling, and guidance respondent father received,

                                                -5-
he testified that he did not learn anything from one of his parenting classes. When asked again if
he had learned anything from the parenting class, respondent father responded, “A little bit. It
was pretty much the same stuff that I learned in the first.” He does not identify what specific
service should have been provided that would have given him more guidance on dealing with his
children or how, given his limited response to the services he received, additional services would
have enabled him to properly care for his children. This is illustrated in testimony that additional
sessions with respondents would not have created success in their parenting time with the
children.

        Further, respondent father was diagnosed with post-traumatic stress disorder, major
recurrent depression, and moderate to severe physical abuse of a child. His treatment plan
required that he obtain random substance abuse screens, maintain stable housing and income,
and participate in individual counseling, parenting education, and individual therapy. It was
recommended that he remain on his medication “long term” in order to regulate his emotional
behavior. Testimony established that he did not maintain stable housing throughout the duration
of the case as required under his treatment plan. Moreover, he admitted that he was not in
counseling and that he had stopped taking his medication. Our Supreme Court has held that a
parent’s failure to comply with a treatment plan is evidence of the parent’s failure to provide
proper care and custody for a child. In re JK, 468 Mich. at 214. More specific services would
not have changed this result. Assuming arguendo that the State should have provided parenting
classes specific to special-needs children, there was no error in terminating respondent father’s
parental rights because only one statutory ground is necessary to support terminating parental
rights, In re Powers Minors, 244 Mich. App. 111, 118; 624 NW2d 472 (2000). Sections
19b(3)(c)(i), (3)(g), and (3)(j) were proved and a statutory basis for termination was therefore
established.

       Affirmed.

                                                             /s/ Karen M. Fort Hood
                                                             /s/ Amy Ronayne Krause
                                                             /s/ Michael F. Gadola




                                                -6-